Cordy, J.
(concurring, with whom Botsford, J., joins). I concur *265with the court’s interpretation of Mass. R. Crim. P. 12 (b) (1), as appearing in 442 Mass. 1511 (2004), as presently in effect. The rule does not make a judge a party to a plea agreement containing a joint recommendation on the acceptance of the guilty plea. Nor does it bind a judge to impose the sentence jointly recommended by the prosecutor and defense counsel in such an agreement, or require a judge to allow the Commonwealth to withdraw from its agreement if, on consideration of the information presented at the sentencing phase of the proceeding, the judge concludes that the recommendation is overly harsh or disproportionate in the circumstances. I have every reason to believe, however, that with rare exception, judges honor the joint recommendations of the parties as the carefully considered product of negotiation by attorneys most familiar with the facts and circumstances of the case and the defendant, and bound in their respective duties to exercise executive discretion properly and to provide effective assistance of counsel.
A different rule is provided for judges and parties in the Federal courts, and in a number of other States. While I agree that our rule does not violate the separation of powers clause of the Massachusetts Constitution, the policy reasons articulated by the Commonwealth in the present case are significant, warrant consideration in the rule-making context, and are appropriate for referral to this court’s standing advisory committee on the rules of criminal procedure for further review, assessment, and recommendation.